  Case 1:20-cv-01273-JDB-jay Document 1 Filed 12/11/20 Page 1 of 7                   PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


ALAN E. SMITH,                       )
                                     )
                                     )
     Plaintiff,                      )
                                     )                      No: ____________________
                                     )
v.                                   )                      JURY DEMANDED
                                     )
CHRISTIAN BROTHERS AUTOMOTIVE        )
CORPORATION; CHRISTIAN BROTHERS      )
AUTOMOTIVE – JACKSON; CBA PINSON     )
MOUNDS, LLC d/b/a CHRISTIAN BROTHERS )
AUTOMOTIVE – JACKSON                 )

       Defendants.


                                         COMPLAINT


       COMES NOW your Plaintiff, Alan E. Smith, and brings this action against the

Defendants, Christian Brothers Automotive Corporation, Christian Brothers Automotive –

Jackson, and CBA Pinson Mounds, LLC d/b/a Christian Brothers Automotive – Jackson, for

violations of the Fair Labor Standards Act and would state unto this Honorable Court the

following, to wit:


                         PARTIES, JURISDICTION, AND VENUE


       1.      This is an action brought by Plaintiff to recover for Defendants’ willful violation

of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.


       2.      This court has subject matter jurisdiction pursuant to the Fair Labor Standards Act

of 1938, 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.
 Case 1:20-cv-01273-JDB-jay Document 1 Filed 12/11/20 Page 2 of 7                   PageID 2




       3.     Plaintiff, Alan E. Smith, is an adult, resident citizen of Camden, Benton County,

Tennessee.


       4.     Upon information and belief, Plaintiff alleges that Defendant, Christian Brothers

Automotive Corporation, is a corporation authorized to and doing business in Tennessee and

may be served with process through its designated registered agent Registered Agent Solutions,

Inc., 992 Davidson Drive, Ste B, Nashville, TN 37205.


       5.     Upon information and belief, Plaintiff alleges that Defendant, Christian Brothers

Automotive - Jackson, is a company authorized to and doing business in Tennessee and may be

served with process through its designated registered agent Registered Agent Solutions, Inc., 992

Davidson Drive, Ste B, Nashville, TN 37205


       6.     Upon information and belief, Plaintiff alleges that Defendant, CBA Pinson

Mounds, LLC d/b/a Christian Brothers Automotive – Jackson, is a Tennessee limited liability

company authorized to and doing business in Tennessee and may be served with process through

its designated registered agent Registered Agent Solutions, Inc., 992 Davidson Drive, Ste B,

Nashville, TN 37205


       7.     Upon information and belief, Defendant, Christian Brothers Automotive

Corporation, owns and operates Defendants, Christian Brothers Automotive – Jackson and/or

CBA Pinson Mounds, LLC d/b/a Christian Brothers Automotive – Jackson, located at 2700

North Highland Avenue, Jackson, Tennessee 38305.


       8.     In the alternative, Defendants, Christian Brothers Automotive – Jackson and/or

CBA Pinson Mounds, LLC d/b/a Christian Brothers Automotive – Jackson, own and operate an

automotive business located at 2700 North Highland Avenue, Jackson, Tennessee 38305.
  Case 1:20-cv-01273-JDB-jay Document 1 Filed 12/11/20 Page 3 of 7                     PageID 3




       9.      Venue lies in the Western District of Tennessee, pursuant to 28 U.S.C. § 1391,

because the Defendants do business in this district, and a substantial part of the alleged errors or

omissions giving rise to this action occurred in this district.


       10.     Plaintiff, Alan E. Smith, is a former employee of Defendants, Christian Brothers

Automotive Corporation, Christian Brothers Automotive – Jackson and/or CBA Pinson Mounds,

LLC d/b/a Christian Brothers Automotive – Jackson (hereinafter collectively “Christian

Brothers”) and was employed there from August 2017 through September 2020. Plaintiff was a

covered employee under the FLSA.


       11.     Plaintiffs’ written consent form is attached hereto as Exhibit A.


       12.     Defendants are covered “employers” under the FLSA.


                                  FACTUAL BASIS FOR SUIT


       13.     Plaintiff, Alan E. Smith, was hired by Defendants as a Service Writer at Christian

Brothers, located at 2700 North Highland Avenue, Jackson, Tennessee 38305, in August 2017.


       14.     As part of Plaintiff, Alan E. Smith’s conditions of employment, his work schedule

was controlled by Defendants’ management, and the equipment and supplies he used in his

employment were provided by Defendants’ management.


       15.     Upon beginning his employment, Christian Brothers advised Plaintiff, Alan E.

Smith, that his work hours were to be Monday through Friday, from 7:00 a.m. to 6:00 p.m.


       16.     Defendants agreed to pay Plaintiff a base salary in the amount of $46,000.00 per

year, payable bi-weekly.
 Case 1:20-cv-01273-JDB-jay Document 1 Filed 12/11/20 Page 4 of 7                      PageID 4




       17.     Upon information and belief, Plaintiff, Alan E. Smith, was required by Christian

Brothers to work Monday through Friday from 7:00 a.m. to 6:00 p.m., but was not permitted to

clock in or out to record his total hours worked for his employer for compensation.


       18.     During the course of Plaintiff, Alan E. Smith’s employment, he was suffered or

permitted to work at least fifty-five (55) hours per week, or one hundred ten (110) hours bi-

weekly.


       19.     During his employment with Christian Brothers, Plaintiff, Alan E. Smith, received

pay records reflecting that he worked only eighty (80) hours bi-weekly, despite the fact that he

had worked at least one hundred ten (110) hours bi-weekly.


       20.     Due to the fact that Plaintiff, Alan E. Smith, was specifically instructed not to

clock in and out at the beginning and ends of his work shifts, there are no timekeeping

documents in Plaintiff’s possession that accurately reflect the actual amount of time Plaintiff was

suffered or permitted to work.


       21.     Plaintiff, Alan E. Smith, was regularly suffered or permitted to work at least fifty-

five (55) hours per week, or one hundred ten (110) hours per bi-weekly pay period. However,

Plaintiff, Alan E. Smith, was only compensated for eighty (80) hours per bi-weekly pay period.


       22.     Pursuant to 29 U.S.C. § 207(a), employers of enterprises engaged in commerce

are required to pay non-exempt, covered employees who work in excess of forty (40) hours per

week a rate of one and one-half times their regular pay rates for all time worked in excess of

forty (40) hours per week.
 Case 1:20-cv-01273-JDB-jay Document 1 Filed 12/11/20 Page 5 of 7                     PageID 5




       23.     Businesses such as Defendants are subject to the rules and regulations contained

in the Fair Labor Standards Act. Under 29 U.S.C. § 211(c), every subject employer is required

to make, keep, and preserve records of each employee’s wages, hours, and conditions and

practices of employment.


       24.     Plaintiff does not fall under any executive, administrative or professional

exemption to overtime rules under the FLSA. See 29 CFR § 541 et seq.


       25.     Pursuant to 29 C.F.R. § 516.2(a)(7) and (8), every employer is required to

maintain payroll records of each employee’s total daily and weekly work hours, as well as “total

daily or weekly earnings or wages due for hours worked during the workday or workweek.”


       26.     Upon information and belief, Plaintiff consistently worked in excess of forty (40)

hours per week during the time of his employment with Defendants.


       27.     Under the Fair Labor Standards Act, “overtime must be compensated at a rate not

less than one and one-half times the regular rate at which the employee is actually employed”

during the first forty (40) hours of work. 29 C.F.R. § 778.107.


       28.     When Plaintiff worked more than forty (40) hours during a week, Defendant did

not compensate him at a rate of “one and one-half times the regular rate at which the employee is

actually employed” during the first forty (40) hours of work. See 29 C.F.R. § 778.107.


       29.     The actual job duties of Plaintiff were not those of “exempt” employees.


       30.     Defendant is unable to bear its burden of showing that Plaintiff falls within any of

the FLSA overtime exemptions, including but not limited to those announced in 29 C.F.R. §

541.100 et seq, 541.200 et seq, 541.300 et seq, 541.400 et seq, or 541.500 et seq.
  Case 1:20-cv-01273-JDB-jay Document 1 Filed 12/11/20 Page 6 of 7                     PageID 6




       31.       Defendants knowingly, willfully and intentionally failed to compensate Plaintiff

the applicable overtime wages in violation of 29 U.S.C. § 207(a), as Defendants knew or showed

reckless disregard for the fact that its compensation practices were in violation of these laws. See

also 29 C.F.R. § 541.


       32.       Because of Defendants’ willful violation of the FLSA, Plaintiff is entitled to

recover from Defendants, jointly and severally, his unpaid overtime wages and an equal amount

in the form of liquidated damages, as well as reasonable attorneys’ fees and costs of the action,

including pre-judgment interest, pursuant to FLSA, all in an amount to be determined at trial. 29

U.S.C. § 216(b).


                                       CAUSES OF ACTION


       33.       The foregoing paragraphs 1 through 32 are incorporated by reference as if fully

stated herein.


       34.       Plaintiff brings the following claim against Defendants: Failure to pay overtime

wages in violation of the Fair Labor Standards Act, as described above.


       35.       Plaintiff hereby demands a jury to try this matter.


                                      PRAYER FOR RELIEF


       WHEREFORE, PREMISES CONSIDERED, PLAINTIFF prays for the following relief:


       36.       A declaratory judgment that Defendants have violated the overtime wage

provisions of the FLSA as to Plaintiff.


       37.       A declaratory judgment that Defendants’ violations of the FLSA were willful.
  Case 1:20-cv-01273-JDB-jay Document 1 Filed 12/11/20 Page 7 of 7                  PageID 7




       38.     An award to Plaintiff of damages in the amount of unpaid overtime wage

compensation to be proven at trial.


       39.     An award to Plaintiff of interest and liquidated damages in an amount equal to the

overtime wage compensation shown to be owed to him pursuant to 29 U.S.C. § 216(b).


       40.     An award to Plaintiff of reasonable attorney’s fees and costs, pursuant to 29

U.S.C. § 216(b);


       41.     Leave to amend to add other defendants who meet the definition of Plaintiffs’

“employer,” pursuant to 29 U.S.C. § 203(d)


       42.     An order requiring Defendants to preserve all electronically stored information

relevant to this lawsuit; and


       43.     An award of such other and further legal and equitable relief as may be

appropriate.




                                             Respectfully submitted,
                                             /s/ Jason J. Yasinsky___________
                                             JASON J. YASINSKY (#29514)
                                             Nahon, Saharovich & Trotz, PLC
                                             488 S. Mendenhall
                                             Memphis, Tennessee 38117
                                             Telephone: 901-259-0424
                                             Email: jyasinsky@nstlaw.com

                                             ATTORNEY FOR PLAINTIFF
